MEMORANDUM OF DECISION.
After a jury trial in Superior Court (Washington County) defendant John Has-kins was convicted of operating a motor vehicle after being found an habitual offender, 29 M.R.S.A. § 2298 (Supp.1985-1986), and of operating under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B (Supp.1985-1986). On appeal Haskins challenges the sufficiency of the evidence to support a finding that he had operated an automobile on the evening of his arrest. Viewing the testimony of witnesses in the light most favorable to the State, the jury could rationally find beyond a reasonable doubt every element of the offenses charged, including operation. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgments affirmed.
All concurring.